Citation Nr: 1827146	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-47 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran asserts that his diagnosed degenerative arthritis of the spine and intervertebral disc syndrome are related to active service.  At his March 2018 videoconference hearing, the Veteran described an accident that involved a military truck striking him in the back, for which he was sent to Paris for surgery and observation.  The Veteran stated that he experienced recurrent back pain since the accident, and in recent years, the pain had become constant and severe.  He explained that he minimally complained about his back in order to continue employment with the military and with other employers after he left service.  

The Veteran's military personnel records confirm that he was in France between 1964 and 1967.  Service treatment records (STRs) do not contain documentation of the described accident, but do show that the Veteran complained of low back pain in September 1968, as well as back pain and pulled muscles in April 1971.  He reported recurrent back pain on his May 1979 separation examination.  

Post-treatment records are silent for complaints or treatment until 2012.  In January 2012, an x-ray revealed hypertrophic spur formation in the lower thoracic spine; in July 2012, the Veteran was advised to treat his back pain with stretching and strengthening exercises.  Severe back pain was also reported in June and July 2013.

The Veteran was afforded a VA examination for his back condition in June 2017. The examiner opined that the Veteran's back condition was less likely than not related to his active service based on the lack of in-service diagnosis and lack of evidence for follow-up care after leaving the military until 2012.  The Board finds that the June 2017 examination and addendum opinion are inadequate for adjudication purposes, since the examiner did not adequately address the Veteran's lay statements regarding the onset and continuity of symptoms.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  Therefore, the Veteran should be afforded a VA medical opinion to determine the etiology of his back disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran, to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his reports of onset and continuity of his symptoms.   

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA medical opinion provided comport with this remand and undertake any other development determined to be warranted. 

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




